Title: To Benjamin Franklin from Jean Girardot de Marigny, 6 February 1777
From: Girardot de Marigny, Jean
To: Franklin, Benjamin


6e. fevrier 1777
Mr. Girardot de Marigny a l’honneur de faire ses complimens a Monsieur Le Docteur franklin. Un de ses amis qui est hollandois l’a prié de lui demander si Mr. Adams qui doit être a Philadelphie n’est pas originaire de la haie. Il paroit qu’on y est inquiet d’une personne de ce nom qu’on croit etre Mr. Adams actuellement en Amerique. M. Girardot sera fort obligé a Monsieur Le Docteur des Eclaircissemens qu’il pourra lui donner a ce sujet. Il fait mille complimens a Monsieur Deane et a Monsieur Lee.
 
Addressed: A Monsieur / Monsieur Le Docteur / franklin / hotel d’hambourg / Rue Jacob./ hotel Colbert
Notation: Girardot Gill Paris 6 fevr. 78
